Motion by defendant for a stay of execution of judgment pending appeal therefrom, granted on condition that defendant perfect the appeal and be ready to argue or submit it at the September Term, beginning September 10, 1962; appeal ordered on the calendar for said term. The record and appellant’s brief must be served and filed on or before August 20, 1962. Motion by defendant for permission to enter premises of plaintiff for the purpose of removing the sewer waste pipe and for other relief denied. Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.